Exhibit 10.2

PROMISSORY NOTE
(IMHFC Sedona)
$50,000,000.00    January 23, 2015
FOR VALUE RECEIVED, the undersigned, L’AUBERGE NEWCO, LLC, a Delaware limited
liability company (“L’Auberge”) and ORCHARDS NEWCO, LLC, a Delaware limited
liability company (“Orchards” and together with L’Auberge, individually,
collectively, jointly and severally "Borrower") the principal place of business
of which is c/o IMH Financial Corporation, 7001 Scottsdale Road, Suite 2050,
Scottsdale, Arizona 85253, promises to pay to the order of CALMWATER CAPITAL 3,
LLC, a California limited liability company (“Lender”), having its principal
office at 11755 Wilshire Blvd., Suite 1400, Los Angeles, CA 90025, or at such
other place as Lender may designate to Borrower in writing from time to time,
the principal amount of Fifty Million and No/100 Dollars ($50,000,000.00) in
lawful money of the United States of America (the “Loan”), with interest thereon
to be computed on the unpaid principal balance at the “Note Rate” (as defined
herein), adjusted with respect to each Interest Period (as defined herein),
together with all other amounts due hereunder and under the other Loan Documents
(as defined in the Loan Agreement (as defined herein)), and to be paid in
installments as set forth in this Note. Capitalized terms used herein but not
defined herein shall have the meaning set forth in that certain Loan Agreement
(the “Loan Agreement”) between Borrower and Lender, dated as the date hereof.
1.
TERMS OF PAYMENT

(a)    (i).    Borrower shall deliver to Lender (A) on the date the proceeds of
the Loan are advanced to or for the benefit of Borrower (the "Initial Funding
Date"), a payment of interest only for the period from and including the Initial
Funding Date through and including January 31, 2015, and (B) thereafter,
commencing on March 1, 2015 (the "First Payment Date") and on each Payment Date
(as hereinafter defined) thereafter throughout the term of the Loan, monthly
payments of interest in arrears. As used herein, “Payment Date” means the First
Payment Date and the first day of each calendar month thereafter throughout the
term of the Loan and “Monthly Payment” shall mean each payment of interest and
principal (if any) due on each Payment Date throughout the term of the Loan.
(ii)    On the Initial Funding Date, Borrower shall pay to Lender a loan
commitment fee (the "Loan Commitment Fee") in the amount equal to one percent
(1%) of the maximum amount of the Loan. Borrower hereby authorizes Lender to
disburse on the Initial Funding Date a portion of the Loan in such amount
directly to Lender in payment of the Loan Commitment Fee. The Loan Commitment
Fee shall be deemed earned upon payment and shall not be subject to reduction or
be refundable under any circumstances.
(b)    Unless extended pursuant to Section 1(g) hereof or accelerated pursuant
to the terms of the Loan Documents, the unpaid principal amount, together with
all accrued and unpaid interest thereon, and any and all accrued and unpaid sums
under the Loan Documents shall be due and payable on February 1, 2018 (the
“Maturity Date”). Interest on the principal amount of this Note shall be
calculated on the basis of a 360-day year and based on the actual






--------------------------------------------------------------------------------

Exhibit 10.2

number of days elapsed for any period in which interest is being calculated.
Solely for the purpose of making any payment hereunder, but not for the purpose
of calculating the amount thereof or the application/allocation thereof to
principal and interest, if the first (1st) day of a given month is not a
Business Day (as defined herein), then the Payment Date for such month shall be
the next succeeding Business Day. All amounts due under this Note shall be
payable without setoff, counterclaim or any other deduction whatsoever. Business
Day, as used herein, shall mean a day other than (i) a Saturday or Sunday, or
(ii) any other day on which commercial banks in Los Angeles, California are not
permitted or required to be open for general banking business.
(c)    Payments in federal funds immediately available at the place designated
for payment received by Lender prior to 2:00 p.m. local time of such place on a
day on which Lender is open for business at said place of payment shall be
credited prior to close of business while other payments may, at the option of
Lender, not be credited until immediately available to Lender in federal funds
at the place designated for payment prior to 2:00 p.m. local time at said place
of payment on a day on which Lender is open for business. Each such monthly
installment shall be applied first, to the payment of accrued interest, second,
to any amounts hereafter advanced by Lender hereunder or under any other Loan
Document, third, to any late fees, fourth, to other amounts payable to Lender,
and, last, to reduction of principal.
(d)    The term "Note Rate" as used in the Loan Documents and this Note shall
mean an interest rate equal to the sum of the following, rounded up to the
nearest one-sixteenth percent (1/16%): (i) the greater of (A) one half of one
percent (0.50%) per annum, or (B) LIBOR (as defined herein), plus (ii) six and
seventy-five one-hundredths percent (6.75%) per annum. The term "LIBOR" means
the rate per annum which is equal to the London Interbank Offered Rate reported
from time to time by Reuters Screen LIBOR01 Page, at which foreign branches of
major United States banks offer United States dollar deposits to other banks for
a one-month period in the London interbank market at approximately 11:00 a.m.,
London time, on the first calendar day of the applicable month, or if such day
is not a Eurodollar Business Day (as defined herein), the first succeeding
Eurodollar Business Day. If such interest rate shall cease to be available from
Reuters Screen LIBOR01 Page, LIBOR shall be determined from such financial
reporting service as Lender shall reasonably determine and use with respect to
Lender's other loan facilities on which interest is determined on LIBOR. If two
or more such rates appear on Reuters Screen LIBOR01 Page or other applicable
pages, the rate in respect of such Interest Period will be the arithmetic mean
of such offered rates, absent manifest error. The term "Eurodollar Business Day"
means any day other than a Saturday, Sunday or other day on which banks in New
York, New York are authorized or required to close but excluding therefrom any
day on which commercial banks are not open for dealings in U.S. dollar deposits
in the London interbank market. The term "Interest Period" means the period from
and including the first day of each calendar month during the term of the Loan
through and including the last day of the same calendar month.
(e)    For each Interest Period, Lender shall calculate the interest payable for
such Interest Period at the Note Rate on the unpaid principal balance as of the
first Eurodollar Business Day of the Interest Period, and no adjustments to such
payment amount shall be made

2



--------------------------------------------------------------------------------

Exhibit 10.2

on account of principal payments made during the Interest Period after the first
Eurodollar Business Day thereof; provided, however, that in all events,
adjustments to such payment amount shall be made on account of disbursements
from the Reserves made during the Interest Period after the first Eurodollar
Business Day therefor. Lender's determination of LIBOR as in effect from time to
time, and Lender's calculations of interest payable for an Interest Period,
shall be conclusive and binding absent manifest error.
(f)    Borrower shall purchase, at Borrower’s sole cost and expense, a
twenty-four (24) month interest rate cap, to the benefit of Lender at the one
(1) month LIBOR estimated benchmark of up to two percent (2.0%) for the first
two (2) years of the initial term of the Loan, with a notional amount equal to
the principal amount of the Loan, and otherwise with terms acceptable to Lender
in Lender's sole but reasonable discretion (the “Initial Cap”). Within ninety
(90) days prior to the expiration of the Initial Cap, Borrower shall purchase,
at Borrower’s sole cost and expense a twelve (12) month replacement interest
rate cap, to the benefit of Lender, for the remainder of the initial term of the
Loan, with a notional amount equal to the principal amount of the Loan and
otherwise with terms (including, without limitation, a LIBOR “benchmark”)
acceptable to Lender in Lender’s reasonable discretion. Borrower shall indemnify
Lender from and against any loss, cost, expense, charge or penalty which Lender
may sustain or incur as a consequence of a breach, default or termination of any
interest rate swap, rate cap transaction, rate floor transaction, rate collar
transaction or similar transaction governing any amounts disbursed hereunder
resulting from Borrower’s prepayment of any amount hereunder. A certificate from
Lender as to the amount of any such loss or expense to Lender, furnished to
Borrower by Lender shall be conclusive and binding upon Borrower in the absence
of demonstrable error in the information on which such certificate is based.
(g)    Borrower shall have two consecutive options to extend the Maturity Date
until twelve (12) months after the then-scheduled Maturity Date (the “Extension
Term”), provided that Borrower’s right to exercise each such option shall be
subject to and conditioned on Borrower’s satisfaction of all of the following
terms and conditions:
(i)    Borrower shall deliver to Lender a notice (the “Extension Notice”), not
earlier than ninety (90) days prior to the then-scheduled Maturity Date, nor
later than thirty (30) days prior to the then-scheduled Maturity Date, of
Borrower’s election to extend the then-scheduled Maturity Date as permitted in
this Section 1(g), which election shall be irrevocable.
(ii)    No Default or Event of Default shall have occurred and shall remain
uncured (as of the date of the Extension Notice or as of the date on which the
Extension Term would commence).
(iii)    All of the representations and warranties of Borrower or any indemnitor
or guarantor contained in the Loan Documents shall be true, accurate and
complete in all material respects as of the date the Extension Notice is given
and as of the date on which the Extension Term would commence (as if all such
representations and warranties were remade as of the date the Extension Notice
is given and as of the date on which the Extension Term would commence and
Borrower’s delivery of the Extension

3



--------------------------------------------------------------------------------

Exhibit 10.2

Notice shall be deemed to be a remaking and reaffirmation of all of such
representations and warranties as of such dates).
(iv)    Borrower shall deliver to Lender an endorsement or written continuation
of the title insurance policy issued to Lender as of the date hereof insuring
the priority of the lien of the Security Instrument, showing that on the
commencement date of the Extension Term, title to the Property covered by such
title insurance policy is vested in Borrower and that no exceptions to title to
the Property exist, other than those exceptions set forth in the original title
insurance policy issued to Lender by the title company as of the date hereof and
those exceptions, if any, subsequently approved by Lender in writing in
accordance with the Loan Documents.
(v)    Borrower shall deliver to Lender (and, at Lender’s request, cause to be
recorded or filed, as applicable) any and all such other items as Lender may
reasonably require to confirm or assure the liens and security interests of
Lender in the Property (as defined in the Security Instrument) continue to be
valid and enforceable first priority liens and security interests securing the
indebtedness evidenced hereby, including without limitation, UCC searches,
supplemental environmental or engineering reports, consultant’s reports,
modifications or extension agreements and other documentation, all at no cost to
Lender.
(vi)    As of the effective date of the Extension Term, there shall be no
existing law, rule, regulation or guideline applicable to Lender, this Loan
transaction or the Property prohibiting or precluding Lender’s modification or
extension of the Loan or otherwise adversely affecting the validity and
enforceability of the Loan Documents and the Loan shall be in good standing as
determined by Lender, in its sole reasonable discretion.
(vii)    Borrower shall pay all of Lender’s actual out-of-pocket fees and
expenses incurred in connection with the extension of the scheduled Maturity
Date, including without limitation, reasonable attorneys’ fees and disbursements
incurred by Lender and fees and expenses relating to the examination of title,
title insurance premiums, surveys, and recording costs, documentary, transfer or
other similar taxes and revenue stamps.
(viii)    Borrower shall pay to Lender concurrently with the delivery of the
Extension Notice an extension fee in an amount equal to $500,000.
(ix)    Borrower shall have caused the Property to maintain (1) a Debt Service
Coverage Ratio of not less than 1.15, (2) the applicable Net Operating Income
above the "L’Auberge & Orchards Inn Operating Covenants" all on a trailing 12
month basis (as applicable) as of the applicable dates, as more particularly
shown on Exhibit D of the Loan Agreement, and (iii) a Loan-to-Value Ratio of not
more than 70%.
(x)    Borrower shall pay all costs in connection with Lender obtaining an
interest rate cap (fully covering the applicable Extension Term), to the

4



--------------------------------------------------------------------------------

Exhibit 10.2

benefit of Lender, with terms (including without limitation, a LIBOR
"benchmark") acceptable to Lender in Lender's sole but reasonable discretion.
2.
PREPAYMENT

During the first partial calendar month of the term of this Loan (if any), and
through and including February 1, 2016 (collectively, the “First Prepayment
Period”), Borrower may prepay the Loan in full or in part so long as (i)
Borrower gives to Lender not less than thirty (30) days and not more than ninety
(90) days prior written notice to Lender specifying the date on which prepayment
is to be made (the “First Prepayment Date”), (ii) Borrower pays on the First
Prepayment Date: (a) all accrued interest to and including the First Prepayment
Date; (b) the Yield Maintenance (as defined below); and (c) all other sums due
under this Note and the other Loan Documents and (iii) if Borrower prepays only
a portion of the Loan, the principal prepaid shall not be less than Five Hundred
Thousand and NO/100 Dollars ($500,000.00) (the “Prepayment Threshold”).
Commencing on February 2, 2016 through and including February 1, 2017
(collectively, the “Second Prepayment Period”), Borrower may prepay the Loan in
full or in part so long as (A) Borrower gives to Lender not less than thirty
(30) days and not more than ninety (90) days prior written notice to Lender
specifying the date on which prepayment is to be made (the “Second Prepayment
Date”), (B) Borrower pays on the Second Prepayment Date: (a) all accrued
interest to and including the Second Prepayment Date; (b) the Prepayment
Premium; and (c) all other sums due under this Note and the other Loan Documents
and (C) if Borrower prepays only a portion of the Loan, the principal prepaid
shall not be less than the Prepayment Threshold. Thereafter, Borrower may prepay
the Loan in full or in part upon not less than thirty (30) days and not more
than ninety (90) days prior written notice to Lender specifying the date on
which prepayment is to be made (the “Prepayment Date”) and upon prepayment of:
(1) all accrued interest to and including the Prepayment Date; (2) all other
sums due under this Note and the other Loan Documents; and (3) if Borrower
prepays only a portion of the Loan, the principal prepaid shall not be less than
the Prepayment Threshold. Any notice of prepayment given by Borrower under this
Section 2 may be revoked by written notice delivered to Lender at any time prior
to the date that is one (1) week prior to the prepayment date specified in such
notice (the “Revocation Deadline”). Any notice of prepayment given by Borrower
under this Section 2 shall be irrevocable after the Revocation Deadline. No
amount repaid in respect of the Loan may be reborrowed.
For purposes of this Section 2, "Yield Maintenance" means the aggregate amount
of interest that would have been due to Lender with respect to the amount of
principal being prepaid or repaid for the period from and after the First
Prepayment Date through and including February 1, 2016 with an assumed interest
rate of 7.25% and “Prepayment Premium” means an amount equal to one half of one
percent (0.50%) of the principal amount of the Loan being repaid or prepaid.
3.
EXCULPATION

(a)    Notwithstanding anything in the Loan Documents to the contrary, but
subject to the qualifications hereinbelow set forth, Lender agrees that:

5



--------------------------------------------------------------------------------

Exhibit 10.2

(i)    Borrower shall be liable upon the indebtedness evidenced hereby and for
the other obligations arising under the Loan Documents to the full extent (but
only to the extent) of the security therefor, the same being the Property.
(ii)    Judicial or other proceedings brought by Lender against Borrower upon an
Event of Default shall be limited to the preservation, enforcement and
foreclosure, or any thereof, of the liens, security titles, estates,
assignments, rights and security interests now or at any time hereafter securing
the payment of this Note and/or the other obligations of Borrower under the Loan
Documents, and, except with respect to the liability described below in this
Section 3, no attachment, execution or other writ of process shall be sought,
issued or levied upon any assets, properties or funds of Borrower other than the
Property.
In the event of a foreclosure of such liens, security titles, estates,
assignments, rights or security interests securing the payment of this Note
and/or the other obligations of Borrower under the Loan Documents, no judgment
for any deficiency upon the indebtedness evidenced hereby shall be sought or
obtained by Lender against Borrower, except with respect to the liability
described below in this Section 3; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 3, BORROWER SHALL BE FULLY AND PERSONALLY
LIABLE (AND SUBJECT TO LEGAL ACTION) FOR PAYMENT AND PERFORMANCE OF EACH OF THE
FOLLOWING:
(A)    for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts due under
this Note, upon any fraud or intentional misrepresentation or intentional
failure to disclose a material fact by Borrower or any of Borrower’s principals,
officers, general partners, managing members or managers, any guarantor, any
indemnitor or any agent, employee or other person authorized or apparently
authorized to make statements, representations or disclosures on behalf of
Borrower, any principal, officer, general partner or member of Borrower, any
guarantor or any indemnitor;
(B)    for any and all Losses (as defined herein) incurred or suffered by Lender
and arising out of or in connection with any misapplication or misappropriation
of any proceeds paid under any insurance policies (or paid as a result of any
other claim or cause of action against any person or entity) by reason of
damage, loss or destruction to all or any portion of the Property which, under
the terms of the Loan Documents, should have been delivered to Lender;
(C)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with any misapplication or misappropriation of any proceeds or
awards resulting from the condemnation or other taking in lieu of condemnation
of all or any portion of the Property, or any of them which, under the terms of
the Loan Documents, should have been delivered to Lender;
(D)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with any misapplication or misappropriation of any tenant
security

6



--------------------------------------------------------------------------------

Exhibit 10.2

deposits or other refundable deposits paid to or held by Borrower or any other
person or entity in connection with Leases of all or any portion of the Property
which are not applied in accordance with the terms of the applicable Lease or
other agreement;
(E)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with any misapplication or misappropriation (including failure
to turn over to Lender on demand following an Event of Default) of: (i) any
tenant security deposits and Rents and Profits collected in advance, (ii) any
funds disbursed to Borrower from any Reserve, (iii) any funds held by Borrower
for the benefit of another party, or (iv) any other funds due Lender under the
Loan Documents.
(F)    for all obligations and indemnities of Borrower under the Loan Documents
(including, without limitation, the Hazardous Substances Indemnity Agreement
dated of even date herewith) relating to hazardous or toxic substances or
compliance with environmental laws and regulations to the full extent of any
losses or damages (including, but not limited to, those resulting from
diminution in value of the Property) incurred by Lender as a result of the
existence of such hazardous or toxic substances or failure to comply with
environmental laws or regulations;
(G)    for any and all Losses incurred or suffered by Lender as a result of the
failure of Borrower to apply all Rents and Profits, issues, products and income
of the Property received or collected by or on behalf of Borrower after an Event
of Default (or any event which, with notice and the passage of time, or both,
would constitute an Event of Default) to payment of principal, interest and
other amounts due under this Note and the other Loan Documents, and to the
payment of Permitted Operating Expenses, as they become due or payable (except
to the extent that such application of such funds is prevented by bankruptcy,
receivership, or similar judicial proceeding in which Borrower is legally
prevented from directing the disbursement of such sums);
(H)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with physical waste committed with respect to the Property by,
or damage to the Property as a result of the intentional misconduct or gross
negligence of Borrower or any of Borrower’s principals, officers, partners,
managing members, or managers, any guarantor, any indemnitor, or any agent or
employee of any such persons, or any removal of any of the Property in violation
of the terms of the Loan Documents;
(I)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with the failure to pay any valid taxes, assessments,
mechanic’s liens, materialmen’s liens or other liens which could create liens on
any portion of the Property which would be superior to the lien or security
title of the Security Instrument or the other Loan Documents, to the full extent
of the amount claimed by any such lien claimant except, with respect to any such
taxes or assessments, to the extent that (i) the Rents and Profits, issues,
products and income of the Property are insufficient to pay such amounts, and
(ii) funds have been deposited with Lender pursuant to the terms of the Loan
Agreement specifically for the applicable taxes or assessments and not applied
by Lender to pay such taxes and assessments,

7



--------------------------------------------------------------------------------

Exhibit 10.2

and as to any other lienable event, to the extent adequate security therefor has
been posted by Borrower;
(J)    for any and all Losses incurred or suffered by Lender arising out of or
in connection with any violation of any provision of Section 9.10 of the Loan
Agreement [Single Purpose Entity];
(K)    for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under the
Note, in the event of any transfer of or further encumbrance placed on the
Property in violation of Section 9.9 of the Loan Agreement [Transfer];
(L)    for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under this
Note, if Borrower shall voluntarily file a petition under Title 11 of the U.S.
Code (the “Act”), as such Act may from time to time be amended, or under any
similar or successor Federal statute relating to bankruptcy, insolvency,
arrangements or reorganizations, or under any state bankruptcy or insolvency
act, or file an answer in any involuntary proceeding admitting insolvency or
inability to pay debts, or if Borrower shall fail to seek dismissal within
ninety (90) days of the filing of any such involuntary proceeding, or fail to
obtain a vacation of any such involuntary proceeding within one hundred twenty
(120) days of the filing of such involuntary proceeding, or if any affiliate of
Borrower initiates or joins in any such involuntary proceeding against Borrower,
or if Borrower shall be adjudged a bankrupt, or if a trustee or receiver shall
be appointed for Borrower or Borrower’s property, or if the Property shall
become subject to the jurisdiction of a Federal bankruptcy court or similar
state court, or if Borrower shall make an assignment for the benefit of
Borrower’s creditors, or if there is an attachment, execution or other judicial
seizure of any portion of Borrower’s assets and such seizure is not discharged
within ten (10) days;
(M)    for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under this
Note, upon any action by Borrower or any guarantor or indemnitor under any
indemnity or guaranty executed in connection with the Loan which prevents Lender
from lawfully taking possession of the Property after an Event of Default unless
Borrower is the prevailing party in an action contesting the existence of such
Event of Default;
(N)    (i) for all obligations set forth in the Loan Documents, including
without limitation the payment of all principal, interest, and other amounts
under this Note if Borrower moves, changes or relocates the Account (as defined
in that certain Lockbox and Security Agreement of even date herewith (the
“Lockbox Agreement”) executed by Borrower in favor of Lender) to a financial
institution other than the Depository (as defined in the Lockbox Agreement)
without Lender’s prior written approval, and (ii) for any and all Losses
incurred or suffered by Lender arising out of or in connection with Borrower’s
failure to deposit all funds received from the operation of the Property or
otherwise derived from the Borrower’s ownership of the Property into the
Account;

8



--------------------------------------------------------------------------------

Exhibit 10.2

(O)    for any and all Losses incurred or suffered by Lender arising out of or
in connection with Borrower’s failure to complete, or failure to cause to be
completed, the Required Work in accordance with the terms of the Loan Agreement;
(P)    for any and all Losses incurred or suffered by Lender arising out of or
in connection with Borrower’s failure to achieve Substantial Completion of the
Capital Improvement Work on or before July 31, 2016, subject to Force Majeure;
and
(Q)    for any and all Losses incurred or suffered by Lender arising out of or
in connection with any failure to obtain a recognition, non-disturbance and
attornment agreement from Canyon Portal and Canyon Portal’s lender having a
security interest in the Ground Lease with respect to the Orchards Annex Lease
and the Orchards Parking Lease; provided, however that Borrower’s liability
under this paragraph (Q) shall not exceed $8,500,000.
As used in this Section 3, “Losses” shall mean and include any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgment, awards, amounts
paid in settlement, punitive damages, foreseeable and unforeseeable
consequential damage, of whatever kind or nature (including but not limited to
reasonable attorneys’ fees (which attorneys’ fees shall include but not be
limited to appellate fees and reasonable fees for all paralegals, legal
assistants and other paraprofessionals)) and other costs of defense).
Notwithstanding the foregoing, Borrower shall not be liable for any Losses that
are attributable to the gross negligence or willful misconduct of Lender.
References herein to particular sections of the Loan Documents shall be deemed
references to such sections as affected by other provisions of the Loan
Documents relating thereto. Nothing contained in this Section 3 shall (x) be
deemed to be a release or impairment of the indebtedness evidenced by this Note
or the other obligations of Borrower under the Loan Documents or the lien of the
Loan Documents upon the Property, or (y) preclude Lender from foreclosing the
Loan Documents in case of any default or from enforcing any of the other rights
of Lender except as stated in this Section 3, or (z) release, relieve, reduce,
waive, limit or impair in any way whatsoever any obligation of any party to the
Indemnity and Guaranty Agreement and Hazardous Substances Indemnity Agreement
each of even date herewith executed and delivered in connection with the
indebtedness evidenced by this Note.
(b)    Notwithstanding anything to the contrary in this Note, the Security
Instrument or any of the other Loan Documents, Lender shall not be deemed to
have waived any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provisions of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness evidenced hereby or secured by the Security
Instrument or any of the other Loan Documents or to require that all collateral
shall continue to secure all of the indebtedness owing to Lender in accordance
with this Note, the Security Instrument and the other Loan Documents.
4.
DEFAULT


9



--------------------------------------------------------------------------------

Exhibit 10.2

(a)    It is hereby expressly agreed that should any default occur in the
payment of principal or interest as stipulated above and such payment is not
made within five (5) days after the date such payment is due (except that no
grace or notice period is provided for the payment of principal and interest due
on the Maturity Date), or should any other “Event of Default” or any default not
cured within any applicable grace or notice period occur under any other Loan
Document, then an event of default (an “Event of Default”) shall exist
hereunder, and in such event the indebtedness evidenced hereby, including all
sums advanced or accrued hereunder or under any other Loan Document, and all
unpaid interest accrued thereon, shall, at the option of Lender and with notice
to Borrower, at once become due and payable and may be collected forthwith,
whether or not there has been a prior demand for payment and regardless of the
stipulated date of maturity.
(b)    In the event that any payment is not received by Lender on the date when
due (subject to the applicable grace period), then in addition to any default
interest payments due hereunder and any other amounts due under the Loan
Documents, Borrower shall also pay to Lender a late charge in an amount equal to
five percent (5.0%) of the amount of such overdue payment. So long as any Event
of Default exists, regardless of whether or not there has been an acceleration
of the indebtedness evidenced hereby, and at all times after maturity of the
indebtedness evidenced hereby (whether by acceleration or otherwise), interest
shall accrue on the outstanding principal balance of this Note from (i) the date
of the occurrence of any such Event of Default or, in the case of any monetary
Event of Default, the due date of the payment giving rise to such Event of
Default, through and including (ii) the date such Event of Default is cured or,
in the case of any monetary Event of Default, the full amount of the payment due
is credited or the outstanding principal amount evidenced hereby, together with
all interest accrued and unpaid thereon and all other amounts payable under and
with respect to the Loan Documents is paid and credited, at a rate per annum
equal to the lesser of (a) five percent (5.0%) in excess of the Note Rate, or
(b) the maximum rate of interest, if any, which may be charged or collected from
Borrower under applicable law (the “Default Interest Rate”), and such default
interest shall be immediately due and payable. Borrower acknowledges that it
would be extremely difficult or impracticable to determine Lender’s actual
damages resulting from any late payment or default, and such late charges and
default interest are reasonable estimates of those damages and do not constitute
a penalty.
(c)    The remedies of Lender in this Note or in the Loan Documents, or at law
or in equity, shall be cumulative and concurrent, and may be pursued singly,
successively or together in Lender’s discretion. In the event this Note, or any
part hereof, is collected by or through an attorney-at-law, Borrower agrees to
pay all costs of collection including, without limitation, reasonable attorneys’
fees (including but not limited to appellate fees and fees for all paralegals,
legal assistants and other paraprofessionals) and disbursements. In addition, in
connection with any other action arising from or in connection with this Note,
the Lender shall be entitled to an award of its costs and expenses, including
without limitation reasonable attorneys’ fees (including but not limited to
appellate fees and fees for all paralegals, legal assistants and other

10



--------------------------------------------------------------------------------

Exhibit 10.2

paraprofessionals) and disbursements, incurred or paid before and at trial or
any other proceeding which may be instituted, at any tribunal level, and whether
or not suit or any other proceeding is instituted.
(d)    The indebtedness evidenced by this Note and the obligations created
hereby are secured by, among other things, the Security Instrument. All of the
terms and provisions of the Loan Documents are incorporated herein by reference.
Some of the Loan Documents are to be filed for record on or about the date
hereof in the appropriate public records.
(e)    Time is of the essence with respect to this Note and the provisions
herein contained.
5.
LIMIT OF VALIDITY

Lender and Borrower intend to comply at all times with applicable usury laws.
The provisions of this Note and of all agreements between Borrower and Lender,
whether now existing or hereafter arising and whether written or oral, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand or acceleration of the maturity of this Note or otherwise,
shall the amount paid, or agreed to be paid to Lender for the use, forbearance
or detention of the money loaned under this Note (“Interest”) exceed the maximum
amount permissible under applicable law. If, from any circumstance whatsoever,
performance or fulfillment of any provision hereof or of any agreement between
Borrower and Lender shall, at the time performance or fulfillment of such
provision shall be due, exceed the limit for Interest prescribed by law or
otherwise transcend the limit of validity prescribed by applicable law, then
ipso facto the obligation to be performed or fulfilled shall be reduced to such
limit and if, from any circumstance whatsoever, Lender shall ever receive
anything of value deemed Interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excessive Interest shall be applied to the
reduction of the principal balance owing under this Note in the inverse order of
its maturity (whether or not then due) or, at the option of Lender, be paid over
to Borrower, and not to the payment of Interest. All Interest (including without
limitation any amounts or payments deemed to be Interest) paid or agreed to be
paid to Lender shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal balance of this Note so that the Interest thereof for such full
period will not exceed the maximum amount permitted by applicable law. Borrower
agrees to an effective rate of interest that is the rate stated herein plus any
additional rate of interest resulting from any other charges in the nature of
interest paid or to be paid by or on behalf of Borrower, or any benefit received
or to be received by Lender, in connection with this Note. This Section 5 will
control all agreements between Borrower and Lender.
6.
NO WAIVER: AMENDMENT

No failure to accelerate the indebtedness evidenced hereby by reason of default
hereunder, acceptance of a partial or past due payment, or indulgences granted
from time to time shall be construed (a) as a novation of this Note or as a
reinstatement of the indebtedness

11



--------------------------------------------------------------------------------

Exhibit 10.2

evidenced hereby or as a waiver of such right of acceleration or of the right of
Lender thereafter to insist upon strict compliance with the terms of this Note,
or (b) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by any applicable laws; and Borrower hereby expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing. No extension of the time for the payment of this
Note or any installment due hereunder made by agreement with any person or any
guarantor now or hereafter liable for the payment of this Note shall operate to
release, discharge, modify, change or affect the original liability of Borrower
under this Note, either in whole or in part, unless Lender agrees otherwise in
writing. This Note may not be waived, changed, modified or discharged orally,
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification or discharge is sought.
7.
WAIVERS

Presentment for payment, demand, protest and notice of demand, intent to
accelerate, acceleration, protest and nonpayment and all other notices are
hereby waived by Borrower. Borrower hereby, for itself and any other person or
entity claiming by, through, under or on behalf of Borrower, further waives and
renounces, to the fullest extent permitted by law, all rights to the benefits of
any moratorium, reinstatement, marshaling, forbearance, valuation, stay,
extension, redemption, appraisement, exemption and homestead now or hereafter
provided by the Constitution and laws of the United States of America and of
each state thereof, both as to itself and in and to all of its property, real
and personal, against the enforcement and collection of the obligations
evidenced by this Note or the other Loan Documents.
8.
USE OF FUNDS

Borrower hereby warrants, represents and covenants that no funds disbursed
hereunder shall be used for personal, family or household purposes, but only for
commercial and business uses and purposes as represented, disclosed and
certified to Lender by Borrower prior to the date hereof.
9.
ENFORCEABILITY

This Note shall be interpreted, construed and enforced according to the laws of
the State of Arizona (without reference to the conflicts of law rules of the
State of Arizona). The terms and provisions hereof shall be binding upon and
inure to the benefit of Borrower and Lender and their respective heirs,
executors, legal representatives, successors, successors-in-title and assigns,
which shall include, without limitation, a transferee pursuant to Section 12.13
of the Loan Agreement, whether by voluntary action of the parties or by
operation of law (without implying Lender’s consent to any transfer or further
encumbering of the Property in violation of Section 9.9 of the Loan Agreement).
As used herein, the terms “Borrower” and “Lender” shall be deemed to include
their respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties or
by operation of law. If Borrower consists of more than one person or entity,
each shall be jointly and severally liable to perform the obligations of
Borrower under this Note. All personal pronouns used herein,

12



--------------------------------------------------------------------------------

Exhibit 10.2

whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural and vice versa. Titles of
articles, sections, clauses and paragraphs are for convenience only and in no
way define, limit, amplify or describe the scope or intent of any provisions
hereof. This Note shall not be construed more strictly against one party than
against the other merely by virtue of the fact that this Note may have been
physically prepared by one of the parties, or such party’s counsel, it being
agreed that all parties and their respective counsel have mutually participated
in the negotiation and preparation of this Note. This Note and the other Loan
Documents contain the entire agreements between the parties hereto relating to
the subject matter hereof and thereof, and all prior agreements relative hereto
and thereto which are not contained herein or therein are terminated. Lender may
sell, transfer and deliver the Loan Documents to one or more investors in the
secondary mortgage market. In connection with such sale, Lender may retain or
assign responsibility for servicing the Loan or may delegate some or all of such
responsibility and/or obligations to a servicer, including, but not limited to,
any subservicer or master servicer, on behalf of the investors. All references
to Lender herein shall refer to and include, without limitation, any such
servicer, to the extent applicable.
10.
UNCONDITIONAL PAYMENT

Borrower is and shall be obligated to pay principal, interest and any and all
other amounts which become payable hereunder or under the other Loan Documents
absolutely and unconditionally and without any abatement, postponement,
diminution or deduction and without any reduction for counterclaim or setoff. In
the event that at any time any payment received by Lender hereunder shall be
deemed by a court of competent jurisdiction to have been a voidable preference
or fraudulent conveyance under any bankruptcy, insolvency or other debtor relief
law, then the obligation to make such payment shall survive any cancellation or
satisfaction of this Note or return thereof to Borrower and shall not be
discharged or satisfied with any prior payment thereof or cancellation of this
Note, but shall remain a valid and binding obligation enforceable in accordance
with the terms and provisions hereof, and such payment shall be immediately due
and payable upon demand.
11.
TAXES

Borrower shall pay the cost of all revenue, tax or other stamps now or hereafter
required by law at any time to be affixed to this Note, to the Security
Instrument and/or to any other Loan Document; and if any tax is now or hereafter
imposed with respect to notes of the nature of this Note or debts of the nature
of the debt evidenced by this Note, Borrower agrees to pay to Lender upon demand
the amount of such tax, and hereby waives any contrary provision of any law or
rule of court now or hereafter in effect.
12.
SEVERABILITY

In the event any one or more of the provisions contained in this Note shall for
any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

13



--------------------------------------------------------------------------------

Exhibit 10.2

Furthermore, in the event that the application of any provision of this Note to
any person or circumstance shall for any reason be held to be invalid, illegal
or unenforceable, in whole or in part, or in any respect, then, and in any
event, such invalidity, illegality or unenforceability shall not be deemed to
affect the application of such provision to any person or entity or circumstance
against whom or which such application is legal, valid and enforceable.

14



--------------------------------------------------------------------------------

Exhibit 10.2

13.
WAIVER

TO THE EXTENT THE YIELD MAINTENANCE OR THE PREPAYMENT PREMIUM IS DEEMED IN WHOLE
OR IN PART TO CONSTITUTE A CHARGE, FEE OR PENALTY FOR PREPAYMENT OF THE LOAN
(ALTHOUGH NOT INTENDED AS SUCH), BORROWER HEREBY EXPRESSLY (A) WAIVES ANY RIGHTS
IT MAY HAVE UNDER APPLICABLE LAW TO PREPAY THIS NOTE, IN WHOLE OR IN PART,
WITHOUT PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND
(B) AGREES THAT, IF, FOR ANY REASON, A PREPAYMENT OF ANY OR ALL OF THIS NOTE IS
MADE, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY
LENDER ON ACCOUNT OF ANY DEFAULT BY BORROWER UNDER THIS NOTE, THE SECURITY
INSTRUMENT, OR ANY OTHER DOCUMENT SECURING THIS NOTE, INCLUDING, BUT NOT LIMITED
TO, ANY TRANSFER, DISPOSITION OR FURTHER ENCUMBRANCE AS PROHIBITED OR RESTRICTED
HEREIN AND BY THE SECURITY INSTRUMENT, THEN BORROWER SHALL BE OBLIGATED TO PAY,
CONCURRENTLY THEREWITH, THE YIELD MAINTENANCE OR THE PREPAYMENT PREMIUM THAT
WOULD THEN BE DUE. BY INITIALING THIS PROVISION IN THE SPACE PROVIDED BELOW,
BORROWER HEREBY DECLARES THAT LENDER’S AGREEMENT TO MAKE THE LOAN EVIDENCED BY
THIS NOTE AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE
CONSTITUTES ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY BORROWER, FOR
THIS WAIVER AND AGREEMENT.
________[capture.jpg]_____    _____________
Initials            Initials
14.
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, (i) SUBMITS TO
PERSONAL JURISDICTION IN THE STATE IN WHICH THE LAND (AS DEFINED IN THE SECURITY
INSTRUMENT) IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING
FROM OR RELATING TO THIS NOTE OR ANY OTHER OF THE LOAN DOCUMENTS, (ii) AGREES
THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN SOUTHERN CALIFORNIA, (iii) SUBMITS TO THE
JURISDICTION OF SUCH COURTS, AND (iv) TO THE FULLEST EXTENT PERMITTED BY LAW,
AGREES THAT BORROWER WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM WITH RESPECT TO THIS NOTE (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). BORROWER
FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S.
MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED IN
SECTION 12.4 OF THE LOAN AGREEMENT,

15



--------------------------------------------------------------------------------

Exhibit 10.2

AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT
VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR
EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
EACH OF BORROWER AND LENDER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS NOTE OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY. THE PARTIES HERETO HEREBY AGREE THAT THE PROVISIONS CONTAINED HEREIN HAVE
BEEN FAIRLY NEGOTIATED ON AN ARMS-LENGTH BASIS, WITH BOTH SIDES AGREEING TO THE
SAME KNOWINGLY AND BEING AFFORDED THE OPPORTUNITY TO HAVE THEIR RESPECTIVE LEGAL
COUNSEL CONSENT TO THE MATTERS CONTAINED HEREIN. ANY PARTY TO THIS NOTE MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY AND THE AGREEMENTS CONTAINED HEREIN REGARDING THE APPLICATION OF
JUDICIAL REFERENCE IN THE EVENT OF THE INVALIDITY OF SUCH JURY TRIAL WAIVER.
15.
INCREASED COSTS

(a)    All payments made by Borrower hereunder shall be made free and clear of,
and without reduction for or on account of, income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions, reserves or withholdings
imposed, levied, collected, withheld or assessed by any governmental authority,
which are imposed, enacted or become effective after the date hereof (such
non-excluded taxes being referred to collectively as “Foreign Taxes”), excluding
income and franchise taxes of the United States of America imposed by the
jurisdiction under the laws of which Lender is organized or any political
subdivision or taxing authority thereof or therein or imposed by the
jurisdiction of Lender’s applicable lending office where Lender is resident or
engaged in business or any political subdivision or taking authority thereof or
therein. If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing

16



--------------------------------------------------------------------------------

Exhibit 10.2

payment of such Foreign Tax. Borrower hereby indemnifies Lender for any
incremental taxes, interest or penalties that may become payable by Lender which
may result from any failure by Borrower to pay any such Foreign Tax when due to
the appropriate taxing authority or any failure by Borrower to remit to Lender
the required receipts or other required documentary evidence.
(b)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other governmental authority:
(A)    shall hereafter impose, modify or hold applicable any reserve, capital
adequacy, tax, special deposit, compulsory loan or similar requirement against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of Lender which is not otherwise included in the
determination of LIBOR hereunder;
(B)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or
(C)    shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;
then, in any such case, Borrower shall promptly pay Lender within ten (10) days
of written demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable as determined by Lender in its
reasonable discretion. If Lender becomes entitled to claim any additional
amounts pursuant to this subsection, Lender shall provide Borrower with not less
than thirty (30) days’ notice specifying in reasonable detail the event by
reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount. A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. This provision shall survive payment of this Note and
the satisfaction of all other obligations of Borrower under the Loan Agreement
and the Loan Documents.
Borrower agrees to indemnify Lender and to hold Lender harmless from any loss or
expense which Lender sustains or incurs as a consequence of (A) any default by
Borrower in payment of the principal of or interest on a LIBOR loan, including,
without limitation, any such actual out-of-pocket loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain a LIBOR loan hereunder), and (B) any prepayment (whether voluntary
or mandatory) of the LIBOR loan on a day that is not the last day of an Interest
Period, including, without limitation, such actual out-of-pocket loss or expense
arising

17



--------------------------------------------------------------------------------

Exhibit 10.2

from interest or fees payable by Lender to lenders of funds obtained by it in
order to maintain the LIBOR loan hereunder; provided, however, Borrower shall
not indemnify Lender from any loss or expense arising from Lender’s willful
misconduct or gross negligence. This provision shall survive payment of this
Note in full and the satisfaction of all other obligations of Borrower under the
Loan Agreement and the other Loan Documents.
16.
JOINT AND SEVERAL LIABILITY

Notwithstanding anything to the contrary contained herein, each individual or
entity executing this Note as "Borrower" shall be jointly and severally liable
for the representations, warranties, covenants and agreements made by Borrower
herein, and the liability of each of the parties constituting Borrower
hereunder, shall be joint and several. If this Note is executed by more than one
party constituting Borrower, it is specifically agreed that Lender may enforce
the provisions hereof with respect to one or more of such parties constituting
Borrower without seeking to enforce the same as to all or any such parties. Each
of the parties constituting Borrower hereby waives any requirement of joinder of
all or any of the parties constituting Borrower in any suit or proceeding to
enforce the provisions of this Note.
17.
WAIVERS BY BORROWER

To the extent that any party constituting Borrower (a "Borrower Entity") is a
surety or guarantor under applicable law, whether in respect of any other
Borrower Entity's obligations or otherwise, then each such Borrower Entity,
solely in such Borrower Entity's capacity as a surety or guarantor and not in
such Borrower Entity's capacity as a primary obligor or principal (but without
diminishing any other waivers made in any of the Loan Documents in such Borrower
Entity's capacity as primary obligor or principal), waives any defenses such
Borrower Entity may have under the laws or decisions of the State of Arizona
pertaining to the rights and remedies of sureties. Without limiting the
foregoing, and to the extent permitted by applicable law, each Borrower Entity,
solely in such Borrower Entity's capacity as a surety or guarantor and not in
such Borrower Entity's capacity as a primary obligor or principal (but without
diminishing any other waivers made in any of the Loan Documents in such Borrower
Entity's capacity as primary obligor or principal), hereby waives and agrees not
to assert or take advantage of:
(a)    Any right to require Lender to proceed against any other person or to
proceed against or exhaust any security held by Lender at any time or to pursue
any other remedy in Lender’s power or under any other agreement before
proceeding against any Borrower Entity hereunder;
(b)    The defense of the statute of limitations in any action hereunder;
(c)    Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other person or persons or the failure of
Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceedings) of any other person or persons;

18



--------------------------------------------------------------------------------

Exhibit 10.2

(d)    Demand, presentment for payment, notice of nonpayment, intent to
accelerate, acceleration, protest, notice of protest and all other notices of
any kind, or the lack of any thereof, including, without limiting the generality
of the foregoing, notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of Lender, any endorser or creditor of either Borrower Entity or on the part of
any other person whomsoever under this or any other instrument in connection
with any obligation or evidence of indebtedness held by Lender;
(e)    (i) any defense based upon an election of remedies by Lender, even though
such election (e.g., nonjudicial foreclosure with respect to any collateral held
by Lender to secure repayment of the indebtedness evidenced by this Note)
destroys or otherwise impairs the subrogation rights of any Borrower Entity or
the right of any Borrower Entity (after payment of the obligations secured by
the Security Instrument) to proceed against any other Borrower Entity for
reimbursement, or both, and (ii) any and all rights or defenses any Borrower
Entity may have by reason of protection afforded to any Borrower Entity with
respect to any of the obligations of any other Borrower Entity under this Note
or the Loan Documents pursuant to the antideficiency or other laws of the State
of Arizona limiting or discharging any Borrower Entity’s indebtedness evidenced
by this Note and secured, in part, by the Security Instrument;
(f)    Any right or claim of right to cause a marshalling of the assets of any
Borrower Entity;
(g)    Any principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms and provisions of this Note;
(h)    Any duty on the part of Lender to disclose to any Borrower Entity any
facts Lender may now or hereafter know about the Property, regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which such Borrower Entity intends to assume or has reason to
believe that such facts are unknown to such Borrower Entity or has a reasonable
opportunity to communicate such facts to such Borrower Entity, it being
understood and agreed that each Borrower Entity is fully responsible for being
and keeping informed of the condition of the Property and every other Borrower
Entity and of any and all circumstances bearing on the risk that liability may
be incurred by such Borrower hereunder;
(i)    Any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;
(j)    Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;
(k)    Any deficiencies in the collateral for the Loan or any deficiency in the
ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

19



--------------------------------------------------------------------------------

Exhibit 10.2

(l)    An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of any Borrower
Entity) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter required, which
Lender may have against any other Borrower Entity or the collateral for the
Loan;
(m)    Any modifications of the Loan Documents or any obligation of any Borrower
Entity relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise;
(n)    Any action, occurrence, event or matter consented to by any Borrower
Entity under Section 17(h) hereof, under any other provision hereof, or
otherwise;
(o)    Any and all benefits and defenses under any applicable law which would
limit any Borrower’s liability if any other Borrower had no liability at the
time of execution of this Note, the Security Instrument or any other Loan
Document, or thereafter ceases to be liable;
(p)    Any and all benefits and defenses under any applicable law which, if any
Borrower Entity had not given this waiver would otherwise prohibit such Borrower
Entity’s liability from being larger in amount and more burdensome than that of
any other Borrower Entity;
(q)    Principles or provisions of law, statutory or otherwise, which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor;
(r)    Any right of discharge under any and all statutes or other laws relating
to guarantors or sureties and any other rights of sureties and guarantors
thereunder; and
(s)    To the full extent permitted under applicable laws, any benefits of any
statutory provision or rule of civil procedure limiting the liability of a
surety, including, without limitation, ARS § 12-1641 et seq. or the benefits of
ARS § 33-814.
Each Borrower Entity understands that the exercise by Lender of certain rights
and remedies contained in the Security Instrument (such as a nonjudicial
foreclosure sale) may affect or eliminate such Borrower Entity’s right of
subrogation against any other Borrower Entity and that such Borrower Entity may
therefore incur a partially or totally nonreimbursable liability under this
Note. Nevertheless, each Borrower Entity hereby authorizes and empowers Lender
to exercise, in its sole and absolute discretion, any right or remedy, or any
combination thereof, which may then be available, since it is the intent and
purpose of the each Borrower Entity that the obligations under this Note shall
be absolute, independent and unconditional under any and all circumstances. Each
Borrower Entity expressly waives any defense (which defense, if such Borrower
Entity had not given this waiver, such Borrower Entity might otherwise have) to
a

20



--------------------------------------------------------------------------------

Exhibit 10.2

judgment against any other Borrower Entity by reason of a nonjudicial
foreclosure. Without limiting the generality of the foregoing, each Borrower
Entity hereby expressly waives, to the maximum extent permitted by law, any and
all benefits under (i) any applicable laws which, if such Borrower Entity had
not given this waiver, would otherwise limit such Borrower Entity’s liability
after a nonjudicial foreclosure sale to the difference between the obligations
of Borrower under this Note and the fair market value of the property or
interests sold at such nonjudicial foreclosure sale, (ii) any applicable laws
which, if such Borrower Entity had not given this waiver, would otherwise limit
Lender’s right to recover a deficiency judgment with respect to purchase money
obligations and after a nonjudicial foreclosure sale, respectively, and
(iii) any applicable laws which, if such Borrower Entity had not given this
waiver, among other things, would otherwise require Lender to exhaust all of its
security before a personal judgment could be obtained for a deficiency.
Notwithstanding any foreclosure of the lien of the Security Instrument, whether
by the exercise of the power of sale contained in the Security Instrument, by an
action for judicial foreclosure or by Lender’s acceptance of a deed in lieu of
foreclosure, each Borrower Entity shall remain bound under this Note. Each
Borrower Entity waives all rights and defenses that such Borrower Entity may
have because such Borrower Entity’s obligations are secured by real property.
This means, among other things:
i.
Lender may collect from any Borrower Entity without first foreclosing on any
real or personal property collateral pledged by any other Borrower Entity or
others; and

ii.
If Lender forecloses on any real property collateral pledged by any Borrower
Entity or others: (a) The amount of the debt may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (b) Lender may collect from
any Borrower Entity even if Lender, by foreclosing on the real property
collateral, has destroyed any right any other Borrower Entity may have to
collect from such Borrower Entity.

This is an unconditional and irrevocable waiver of any rights and defenses that
each Borrower Entity may have because such Borrower Entity’s obligations are
secured by real property.






[END OF TEXT; SIGNATURE FOLLOWS ON NEXT PAGE]



21



--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the date
first above written.


“BORROWER”
 
 
L’AUBERGE NEWCO, LLC,
a Delaware limited liability company
 
 
By:
IMH Financial Corporation,
 
a Delaware corporation
 
its Sole Member
 
 
By:
/s/ Lawrence D. Bain
Name:
Lawrence D. Bain
Title:
Chairman & CEO
 
 
 
 
 
 
ORCHARDS NEWCO, LLC,
a Delaware limited liability company
 
 
By:
IMH Financial Corporation,
 
a Delaware corporation
 
its Sole Member


 
 
By:
/s/ Lawrence D. Bain
Name:
Lawrence D. Bain
Title:
Chairman & CEO





[SIGNATURE PAGE TO PROMISSORY NOTE]

 


--------------------------------------------------------------------------------













SCHEDULE 1(a)(ii)
2